IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :      NO.155
                                                    :
         AMENDMENT OF RULE                          :      DISCIPLINARY RULES DOCKET
         221 OF THE PENNSYLVANIA                    :
         RULES OF DISCIPLINARY                      :
         ENFORCEMENT                                :




                                                   ORDER


PER CURIAM

       AND NOW, this 1st day of December, 2017, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania; the proposal having been
published for public comment in the Pennsylvania Bulletin, 47 Pa.B. 3490 (June 24,
2017):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 211 of the Pennsylvania Rules of Disciplinary Enforcement is
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 30 days.


Material to be added is bolded and underlined.
Material to be deleted is bolded and in brackets